Motion for Rehearing Granted, Memorandum Opinion filed July 11, 2013,
Withdrawn, Appeal Reinstated,               and Order filed October 1, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00556-CR
                              NO. 14-13-00557-CR
                              NO. 14-13-00558-CR
                                ____________


                  IN RE TODD WARREN ALTSCHUL, Relator


                           ORIGINAL PROCEEDING
                              WRIT OF Mandamus
                                23rd District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 23,557


                                     ORDER

      On June 26, 2013, relator filed a petition for writ of mandamus in this Court
asking this Court to compel the Honorable Ben Hardin, presiding judge of the 23rd
District Court of Brazoria County to rule on his motion for a judgment nunc pro
tunc for appeal time credit. On July 11, 2013, this court issued an opinion denying
relator’s petition for writ of mandamus. Appellant filed a motion for rehearing. A
response was requested but none has been filed. The motion is GRANTED.
     This court’s opinion filed July 11, 2013, is WITHDRAWN. The original
proceeding is ordered REINSTATED.

     Respondent is requested to file a response to relator’s petition for writ of
mandamus on or before October 16, 2013.

                                                 PER CURIAM